Citation Nr: 1635690	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971 and from December 1975 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that awarded service connection for PTSD and assigned an initial 30 percent disability rating.  A derivative TDIU claim has been raised by the record as part of the increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The record reflects that the Veteran failed to appear for a Travel Board hearing scheduled on August 8, 2016.  To date, he has not requested the hearing to be rescheduled.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2014).

The issues of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The credible and probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran's PTSD has been productive of symptoms causing occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.



CONCLUSION OF LAW

The criteria for an initial 70 percent schedular rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that an initial rating greater than 30 percent is warranted for his PTSD.  VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the Rating Formula, a 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443. (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a Veteran's symptoms 'play an important role' in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow 'a veteran whose symptoms correspond[ed] exactly to a 30 percent rating' to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make 'an initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas').

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment). 

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Veteran received VA psychological treatment in October 2009.  The provider stated that the Veteran had a history of inpatient psychological treatment for flashbacks with audiovisual hallucinations and depression.  The Veteran reported some hypervigilance and startle response as well as some intrusive recollections and flashbacks that were worse with stress.  He also reported visions of his deceased fellow soldiers that would occasionally speak to him.  The Veteran stated that he had these visions two-to-three times a week for the past 20 years.  He reported nightmares one-to-two times a week. He experienced avoidance, detachment of emotions, and anxiety and discomfort with socialization.  The Veteran also exhibited irritability with a history of physical violence toward wife including slapping her a week before the VA appointment.  After assessing the Veteran, the provider assigned a GAF score of 55 and noted that the Veteran would be relinquishing control of his guns and allowing his wife to oversee and limit access to his medication due to expressed suicidal thoughts.  

In March 2010, a VA provider treated the Veteran and stated that he was no risk to himself or others but that his PTSD with flashbacks of dead bodies lasting for several hours in duration, two times a week persisted.  There were no suicidal or homicidal ideations noted.  He reported continued intrusive recollections, increased startle response, hypervigilance, fitful sleep, flashbacks two times a week including visual and auditory flashbacks, and irritability.  His GAF score was 58.  

On VA examination in May 2010, the Veteran's PTSD diagnosis was again confirmed.  The examiner noted that there was no impairment of thought process or communication observed.  The Veteran was free of delusions and hallucinations; although, he reported periodic visual hallucinations when he would see his dead comrades and hold conversations with them.  He also stated that sometimes he saw a shadow move in the corner of his eye and at time feels as though someone was watching him.  He was free of suicidal and homicidal thoughts, idea, plans, or intent.  He admitted to having nightmares at least three-to-four times a week and flashbacks about once every two weeks.  He also admitted to intrusive recollections once or twice a week.  He avoided media or conversations related to combat and he reported difficulty in getting close to people and showing affection.  He lost his temper easily and had difficulty falling asleep and staying asleep.  He admitted to being easily startled by loud noises or unexpected noises and he admitted to being hypervigilant.  At times, he would go outside the house when he heard noises at night.  The examiner assigned a GAF score of 45.  

In an August 2010 letter from a VA staff psychologist who treated the Veteran, the psychologist noted that the Veteran endorsed symptoms of PTSD including: increase startle, hypervigilance, nightmares, flashbacks of dead soldiers, easy irritability, and intermittent passive and fleeting homicidal ideation when angered.  He also reported his ongoing mental health symptoms were causing severe difficulty with social and relationship function.  The Veteran reported difficulty with significant irritability and easy anger, poor coping skills and minimal ability for stress management.  The psychologist stated that the Veteran's self-assessment was accurate. He noted that the Veteran was having impairment in relationship and social interactions due to ongoing PTSD and depressive symptoms.  He demonstrated impairment in his overall mental function, and his prognosis was fair to port due to the severity of symptoms and the chronic courses of the illness. 

More recently, in a December 2014 VA examination, the examiner confirmed the Veteran's PTSD diagnosis and noted that his occupational and social impairment with deficiencies in most areas, such as work, school, family, relations, judgment, thinking or mood as a result of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood.  He also noted that he startled easily, loud noises bothered him, and babies crying irritated him.  He avoided crowds and stores where there were too many people.  He was hyper-alert and needed to know where the exits are.  If at a restaurant, he needed to have his back to the wall.  The examiner noted that the Veteran did not trust his own judgment and that he had trouble concentrating at times.  His anger caused him to get loud and blunt but not violent.  He would still get down and feel anxious.  Additionally, in 2013 the Veteran was scared and asked his doctor to admit him to the hospital and was admitted to the hospital for four days.  He was feeling overwhelmed but was prescribed Risperdal which had a positive effect on his condition.  

The foregoing medical evidence warrants a 70 percent rating for the Veteran's PTSD throughout the rating period.  The October 2009 VA opinion detailed major occupational and social impairment including difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  It also detailed hallucinations and suicidal ideations and unprovoked periods of irritability with violence.  The March 2010 VA opinion confirmed nearly all of these symptoms.  The Veteran confirmed these symptoms in his May 2010 VA examination noting he lost his temper easily, had difficulty falling asleep and staying asleep, to being easily startled by loud noises or unexpected noises, and admitted to being hypervigilant.  The August 2010 and December 2014 VA examiners concurred in the foregoing findings noting the Veteran continued to have occupational and social impairment with deficiencies in most areas as result of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood.  Thus, throughout the rating period, the favorable probative evidence shows that the Veteran's PTSD warranted a 70 percent rating.  

The July 2012 VA examination may be construed to show that the Veteran's PTSD manifested to a degree requiring a 50 percent rating.  The examiner stated that he did not believe the Veteran met the definition for a clinical diagnosis of PTSD.  Rather, the July 2012 VA psychologist diagnosed the Veteran with depression. He noted the Veteran reported visual hallucinations in which he would see his dead comrades and hold conversations with them.  The Veteran also reported that he would periodically see a shadow in the corner of his and get the feeling that someone was watching him.  He again reported nightmares three-to-four times a week and that he avoided television shows or conversations that were related to combat.  He also reported that irritability as his greatest problem and feared that someone would do something that would ignite his anger.  The examiner noted symptoms of depressed mood, chronic sleep impairment, and an inability to establish and maintain effective relationships.  The examiner concluded that the Veteran met the clinical criteria for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior.

However, in further support of the Veteran's claim, the December 2014 VA examiner noted that the Veteran had no change in his PTSD diagnosis and that his condition was active.  The examiner noted that after the Veteran's May 2012 VA examination, he was hospitalized for four days for treatment, indicating his condition was in fact more accurately assessed in the VA examinations prior to the July 2012 VA examination.  Also, in the July 2012 VA examination, the Veteran reported significant irritability that he worried would cause him to act in anger, symptoms contemplated in the 70 percent rating.  Finally, every other treatment record and assessment indicated that the Veteran's condition was more severe than noted in the July 2012 VA examination.  This fact tends to diminish the probative value of the July 2012 VA examiner's assessment as it appears as an outlier opinion.  Thus, based on the combination of the foregoing factors, the body of evidence, and resolving any doubt in favor of the claim, the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411; 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 


ORDER

Entitlement to an initial disability rating of 70 percent for PTSD is granted, subject to the law governing payment of monetary benefits.  



REMAND

Entitlement to an initial rating in excess of 70 percent for PTSD; Entitlement to a TDIU

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At present, the Veteran's VA treatment records dated from November 2008 to January 2011 and from December 2012 to February 2013 are associated with the claims folder.  However, a VA treatment record dated in February 2013 indicates that the Veteran had been hospitalized within the prior year for treatment of his psychiatric disorder.  Further, during VA examination in December 2014 the Veteran reported that he had been hospitalized in Charleston in 2013 for treatment of his psychiatric disorder.  He also stated that he sees his psychiatrist every three months and his counselor every six months.  As the hospitalization reports have not been obtained and there are significant gaps in the VA treatment records, a remand is required.

Further, the Veteran should be provided appropriate VA examination(s) to evaluate the issue of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the claim of entitlement to a TDIU.  He should also be asked to complete and return a VA Form 21-8940.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, to include any reports of hospitalization, dated from January 2011 to December 2012 and from February 2013 forward.

3.  Upon receipt of all additional records, schedule the Veteran for appropriate VA examination(s) to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination(s), the claims folder must be made available to and reviewed by the examiner(s).  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  

Following evaluation of the Veteran, the examiner(s) should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD, coronary artery disease, tinnitus, and hearing loss) for the time period from September 2009 forward.  The examiner(s) must discuss the impact of the service-connected disabilities on the Veteran's ability to secure and follow a substantially gainful occupation.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


